                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 1 of 14 Page ID #:953



                                                                    1   Jonathan D. Miller (SBN 220848)
                                                                        jonathan@nshmlaw.com
                                                                    2   Alison M. Bernal (SBN264629)
                                                                        alison@nshmlaw.com
                                                                    3   NYE, STIRLING, HALE & MILLER, LLP
                                                                        33 West Mission Street, Suite 201
                                                                    4   Santa Barbara, California 93101
                                                                        Telephone: (805) 963-2345
                                                                    5   Facsimile: (805) 284-9590
                                                                    6   Attorney for Defendants, THE REGENTS OF
                                                                        THE UNIVERSITY OF CALIFORNIA and
                                                                    7   JAMES S. BROCK
                                                                    8

                                                                    9
                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                   10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                   11

                                                                   12   EMILY O., an individual,                   CASE NO.: 2:20-cv-08159-AB-JEM
NYE, STIRLING, HALE & MILLER




                                                                                                                   Assigned to the Hon. André Birotte Jr.,
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                                              Courtroom 7B
                                                                                     Plaintiff,
                                                                   14
                                                                              v.                                   STIPULATED PROTECTIVE
                                                                   15                                              ORDER
                                                                   16   THE REGENTS OF THE
                                                                        UNIVERSITY OF CALIFORNIA,                  Complaint filed: December 14, 2020
                                                                   17   JAMES S. BROCK, and DOES 1 – 50,           Trial Date: March 1, 2022
                                                                        Inclusive
                                                                   18

                                                                   19                Defendants.
                                                                   20

                                                                   21   I.    PURPOSES AND LIMITATIONS
                                                                   22         A.     Discovery in this action is likely to involve production of confidential,
                                                                   23   proprietary, or private information for which special protection from public
                                                                   24   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                   25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                   26   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                   27   Order does not confer blanket protections on all disclosures or responses to
                                                                   28   discovery and that the protection it affords from public disclosure and use extends

                                                                                                                1
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 2 of 14 Page ID #:954



                                                                    1   only to the limited information or items that are entitled to confidential treatment
                                                                    2   under the applicable legal principles. The parties further acknowledge, as set forth in
                                                                    3   Section XIII(C), below, that this Stipulated Protective Order does not entitle them to
                                                                    4   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                    5   procedures that must be followed and the standards that will be applied when a party
                                                                    6   seeks permission from the Court to file material under seal.
                                                                    7   II.    GOOD CAUSE STATEMENT
                                                                    8          A.    This action is likely to involve peace officer personnel files and related
                                                                    9   information for which special protection from public disclosure and from use for
                                                                   10   any purpose other than prosecution of this action is warranted. Such confidential and
                                                                   11   proprietary materials and information consist of, among other things, confidential
                                                                   12   personnel information, information regarding peace officer investigations, or other
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   confidential information (including information implicating privacy rights of third
                                                                   14   parties), information otherwise generally unavailable to the public, or which may be
                                                                   15   privileged or otherwise protected from disclosure under state or federal statutes,
                                                                   16   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                                   17   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                                   18   discovery materials, to adequately protect information the parties are entitled to keep
                                                                   19   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                                   20   such material in preparation for and in the conduct of trial, to address their handling
                                                                   21   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                                   22   information is justified in this matter. It is the intent of the parties that information
                                                                   23   will not be designated as confidential for tactical reasons and that nothing be so
                                                                   24   designated without a good faith belief that it has been maintained in a confidential,
                                                                   25   non-public manner, and there is good cause why it should not be part of the public
                                                                   26   record of this case.
                                                                   27   III.   DEFINITIONS
                                                                   28          A.    Action: Emily O. v. The Regents of the University of California, James

                                                                                                                 2
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 3 of 14 Page ID #:955



                                                                    1   Brock, Central District of California case number 2:20-cv-08159-AB-JEM.
                                                                    2          B.     Challenging Party: A Party or Non-Party that challenges the
                                                                    3   designation of information or items under this Order.
                                                                    4          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
                                                                    5   how it is generated, stored, or maintained) or tangible things that qualify for
                                                                    6   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                    7   the Good Cause Statement.
                                                                    8          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                    9   their support staff).
                                                                   10          E.     Designating Party: A Party or Non-Party that designates information or
                                                                   11   items that it produces in disclosures or in responses to discovery as
                                                                   12   “CONFIDENTIAL.”
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13          F.     Disclosure or Discovery Material: All items or information, regardless
                                                                   14   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                   15   among other things, testimony, transcripts, and tangible things), that are produced or
                                                                   16   generated in disclosures or responses to discovery in this matter.
                                                                   17          G.     Expert: A person with specialized knowledge or experience in a matter
                                                                   18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                   19   an expert witness or as a consultant in this Action.
                                                                   20          H.     House Counsel: Attorneys who are employees of a party to this Action.
                                                                   21   House Counsel does not include Outside Counsel of Record or any other outside
                                                                   22   counsel.
                                                                   23          I.     Non-Party: Any natural person, partnership, corporation, association,
                                                                   24   or other legal entity not named as a Party to this action.
                                                                   25          J.     Outside Counsel of Record: Attorneys who are not employees of a
                                                                   26   party to this Action but are retained to represent or advise a party to this Action and
                                                                   27   have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                                   28   which has appeared on behalf of that party, and includes support staff.

                                                                                                                3
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 4 of 14 Page ID #:956



                                                                    1         K.     Party: Any party to this Action, including all of its officers, directors,
                                                                    2   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                    3   support staffs).
                                                                    4         L.     Producing Party: A Party or Non-Party that produces Disclosure or
                                                                    5   Discovery Material in this Action.
                                                                    6         M.     Professional Vendors: Persons or entities that provide litigation
                                                                    7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                    8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                    9   and their employees and subcontractors.
                                                                   10         N.     Protected Material: Any Disclosure or Discovery Material that is
                                                                   11   designated as “CONFIDENTIAL.”
                                                                   12         O.     Receiving Party: A Party that receives Disclosure or Discovery
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Material from a Producing Party.
                                                                   14   IV.   SCOPE
                                                                   15         A.     The protections conferred by this Stipulation and Order cover not only
                                                                   16   Protected Material (as defined above), but also (1) any information copied or
                                                                   17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                   18   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                   19   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                   20         B.     Any use of Protected Material at trial shall be governed by the orders
                                                                   21   Hon. André Birotte Jr., the trial judge. This Order does not govern the use of
                                                                   22   Protected Material at trial.
                                                                   23   V.    DURATION
                                                                   24         A.     Even after final disposition of this litigation, the confidentiality
                                                                   25   obligations imposed by this Order shall remain in effect until a Designating Party
                                                                   26   agrees otherwise in writing or a court order otherwise directs. Final disposition shall
                                                                   27   be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                                   28   with or without prejudice; and (2) final judgment herein after the completion and

                                                                                                                    4
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 5 of 14 Page ID #:957



                                                                    1   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                    2   including the time limits for filing any motions or applications for extension of time
                                                                    3   pursuant to applicable law.
                                                                    4   VI.   DESIGNATING PROTECTED MATERIAL
                                                                    5         A.       Exercise of Restraint and Care in Designating Material for Protection
                                                                    6                  1.    Each Party or Non-Party that designates information or items for
                                                                    7   protection under this Order must take care to limit any such designation to specific
                                                                    8   material that qualifies under the appropriate standards. The Designating Party must
                                                                    9   designate for protection only those parts of material, documents, items, or oral or
                                                                   10   written communications that qualify so that other portions of the material,
                                                                   11   documents, items, or communications for which protection is not warranted are not
                                                                   12   swept unjustifiably within the ambit of this Order.
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                  2.    Mass, indiscriminate, or routinized designations are prohibited.
                                                                   14   Designations that are shown to be clearly unjustified or that have been made for an
                                                                   15   improper purpose (e.g., to unnecessarily encumber the case development process or
                                                                   16   to impose unnecessary expenses and burdens on other parties) may expose the
                                                                   17   Designating Party to sanctions.
                                                                   18                  3.    If it comes to a Designating Party’s attention that information or
                                                                   19   items that it designated for protection do not qualify for protection, that Designating
                                                                   20   Party must promptly notify all other Parties that it is withdrawing the inapplicable
                                                                   21   designation.
                                                                   22         B.       Manner and Timing of Designations
                                                                   23                  1.    Except as otherwise provided in this Order (see, e.g., Section
                                                                   24   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
                                                                   25   Material that qualifies for protection under this Order must be clearly so designated
                                                                   26   before the material is disclosed or produced.
                                                                   27                  2.    Designation in conformity with this Order requires the following:
                                                                   28                        a.    For information in documentary form (e.g., paper or

                                                                                                                 5
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 6 of 14 Page ID #:958



                                                                    1   electronic documents, but excluding transcripts of depositions or other pretrial or
                                                                    2   trial proceedings), that the Producing Party affix at a minimum, the legend
                                                                    3   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                    4   contains protected material. If only a portion or portions of the material on a page
                                                                    5   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                    6   portion(s) (e.g., by making appropriate markings in the margins).
                                                                    7                       b.    A Party or Non-Party that makes original documents
                                                                    8   available for inspection need not designate them for protection until after the
                                                                    9   inspecting Party has indicated which documents it would like copied and produced.
                                                                   10   During the inspection and before the designation, all of the material made available
                                                                   11   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                                                   12   identified the documents it wants copied and produced, the Producing Party must
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   determine which documents, or portions thereof, qualify for protection under this
                                                                   14   Order. Then, before producing the specified documents, the Producing Party must
                                                                   15   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
                                                                   16   If only a portion or portions of the material on a page qualifies for protection, the
                                                                   17   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                   18   appropriate markings in the margins).
                                                                   19                       c.    For testimony given in depositions, that the Designating
                                                                   20   Party identify the Disclosure or Discovery Material on the record, before the close
                                                                   21   of the deposition all protected testimony.
                                                                   22                       d.    For information produced in form other than document
                                                                   23   and for any other tangible items, that the Producing Party affix in a prominent place
                                                                   24   on the exterior of the container or containers in which the information is stored the
                                                                   25   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                                   26   warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                                   27   protected portion(s).
                                                                   28         C.     Inadvertent Failure to Designate

                                                                                                                6
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 7 of 14 Page ID #:959



                                                                    1                1.     If timely corrected, an inadvertent failure to designate qualified
                                                                    2   information or items does not, standing alone, waive the Designating Party’s right to
                                                                    3   secure protection under this Order for such material. Upon timely correction of a
                                                                    4   designation, the Receiving Party must make reasonable efforts to assure that the
                                                                    5   material is treated in accordance with the provisions of this Order.
                                                                    6   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                    7         A.     Timing of Challenges
                                                                    8                1.     Any party or Non-Party may challenge a designation of
                                                                    9   confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                                   10         B.     Meet and Confer
                                                                   11                1.     The Challenging Party shall initiate the dispute resolution
                                                                   12   process under Local Rule 37.1 et seq.
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13         C.     The burden of persuasion in any such challenge proceeding shall be on
                                                                   14   the Designating Party. Frivolous challenges, and those made for an improper
                                                                   15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                   16   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                   17   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                   18   continue to afford the material in question the level of protection to which it is
                                                                   19   entitled under the Producing Party’s designation until the Court rules on the
                                                                   20   challenge.
                                                                   21   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                   22         A.     Basic Principles
                                                                   23                1.     A Receiving Party may use Protected Material that is disclosed
                                                                   24   or produced by another Party or by a Non-Party in connection with this Action only
                                                                   25   for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                                   26   Material may be disclosed only to the categories of persons and under the conditions
                                                                   27   described in this Order. When the Action has been terminated, a Receiving Party
                                                                   28   must comply with the provisions of Section XIV below.

                                                                                                                7
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 8 of 14 Page ID #:960



                                                                    1                  2.   Protected Material must be stored and maintained by a Receiving
                                                                    2   Party at a location and in a secure manner that ensures that access is limited to the
                                                                    3   persons authorized under this Order.
                                                                    4         B.       Disclosure of “CONFIDENTIAL” Information or Items
                                                                    5                  1.   Unless otherwise ordered by the Court or permitted in writing by
                                                                    6   the Designating Party, a Receiving Party may disclose any information or item
                                                                    7   designated “CONFIDENTIAL” only to:
                                                                    8                       a.    The Parties to this Action and their Counsel of Record in
                                                                    9   this Action, as well as employees of said Counsel of Record to whom it is
                                                                   10   reasonably necessary to disclose the information for this Action;
                                                                   11                       b.    The officers, directors, and employees (including House
                                                                   12   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Action;
                                                                   14                       c.    Experts (as defined in this Order) of the Receiving Party to
                                                                   15   whom disclosure is reasonably necessary for this Action and who have signed the
                                                                   16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                   17                       d.    The Court and its personnel;
                                                                   18                       e.    Court reporters and their staff;
                                                                   19                       f.    Professional jury or trial consultants, mock jurors, and
                                                                   20   Professional Vendors to whom disclosure is reasonably necessary or this Action and
                                                                   21   who have signed the “Acknowledgment and Agreement to be Bound” attached as
                                                                   22   Exhibit A hereto;
                                                                   23                       g.    The author or recipient of a document containing the
                                                                   24   information or a custodian or other person who otherwise possessed or knew the
                                                                   25   information;
                                                                   26                       h.    During their depositions, witnesses, and attorneys for
                                                                   27   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)
                                                                   28   the deposing party requests that the witness sign the “Acknowledgment and

                                                                                                                8
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 9 of 14 Page ID #:961



                                                                    1   Agreement to Be Bound;” and (ii) they will not be permitted to keep any
                                                                    2   confidential information unless they sign the “Acknowledgment and Agreement to
                                                                    3   Be Bound,” unless otherwise agreed by the Designating Party or ordered by the
                                                                    4   Court. Pages of transcribed deposition testimony or exhibits to depositions that
                                                                    5   reveal Protected Material may be separately bound by the court reporter and may
                                                                    6   not be disclosed to anyone except as permitted under this Stipulated Protective
                                                                    7   Order; and
                                                                    8                        i.     Any mediator or settlement officer, and their supporting
                                                                    9   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                   10   discussions.
                                                                   11   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
                                                                   12         IN OTHER LITIGATION
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13         A.       If a Party is served with a subpoena or a court order issued in other
                                                                   14   litigation that compels disclosure of any information or items designated in this
                                                                   15   Action as “CONFIDENTIAL,” that Party must:
                                                                   16                  1.    Promptly notify in writing the Designating Party. Such
                                                                   17   notification shall include a copy of the subpoena or court order;
                                                                   18                  2.    Promptly notify in writing the party who caused the subpoena or
                                                                   19   order to issue in the other litigation that some or all of the material covered by the
                                                                   20   subpoena or order is subject to this Protective Order. Such notification shall include
                                                                   21   a copy of this Stipulated Protective Order; and
                                                                   22                  3.    Cooperate with respect to all reasonable procedures sought to be
                                                                   23   pursued by the Designating Party whose Protected Material may be affected.
                                                                   24         B.       If the Designating Party timely seeks a protective order, the Party
                                                                   25   served with the subpoena or court order shall not produce any information
                                                                   26   designated in this action as “CONFIDENTIAL” before a determination by the Court
                                                                   27   from which the subpoena or order issued, unless the Party has obtained the
                                                                   28   Designating Party’s permission. The Designating Party shall bear the burden and

                                                                                                                 9
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 10 of 14 Page ID #:962



                                                                     1   expense of seeking protection in that court of its confidential material and nothing in
                                                                     2   these provisions should be construed as authorizing or encouraging a Receiving
                                                                     3   Party in this Action to disobey a lawful directive from another court.
                                                                     4   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                     5         PRODUCED IN THIS LITIGATION
                                                                     6         A.     The terms of this Order are applicable to information produced by a
                                                                     7   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                     8   produced by Non-Parties in connection with this litigation is protected by the
                                                                     9   remedies and relief provided by this Order. Nothing in these provisions should be
                                                                    10   construed as prohibiting a Non-Party from seeking additional protections.
                                                                    11         B.     In the event that a Party is required, by a valid discovery request, to
                                                                    12   produce a Non-Party’s confidential information in its possession, and the Party is
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                    14   confidential information, then the Party shall:
                                                                    15                1.     Promptly notify in writing the Requesting Party and the Non-
                                                                    16   Party that some or all of the information requested is subject to a confidentiality
                                                                    17   agreement with a Non-Party;
                                                                    18                2.     Promptly provide the Non-Party with a copy of the Stipulated
                                                                    19   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                    20   specific description of the information requested; and
                                                                    21                3.     Make the information requested available for inspection by the
                                                                    22   Non-Party, if requested.
                                                                    23         C.     If the Non-Party fails to seek a protective order from this court within
                                                                    24   14 days of receiving the notice and accompanying information, the Receiving Party
                                                                    25   may produce the Non-Party’s confidential information responsive to the discovery
                                                                    26   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                    27   not produce any information in its possession or control that is subject to the
                                                                    28   confidentiality agreement with the Non-Party before a determination by the court.

                                                                                                                 10
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 11 of 14 Page ID #:963



                                                                     1   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                     2   expense of seeking protection in this court of its Protected Material.
                                                                     3   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                     4         A.        If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                     5   disclosed Protected Material to any person or in any circumstance not authorized
                                                                     6   under this Stipulated Protective Order, the Receiving Party must immediately (1)
                                                                     7   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
                                                                     8   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
                                                                     9   the person or persons to whom unauthorized disclosures were made of all the terms
                                                                    10   of this Order, and (4) request such person or persons to execute the
                                                                    11   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
                                                                    12   A.
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                    14   PROTECTED MATERIAL
                                                                    15         A.        When a Producing Party gives notice to Receiving Parties that certain
                                                                    16   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                    17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                    18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                    19   may be established in an e-discovery order that provides for production without
                                                                    20   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                                                    21   as the parties reach an agreement on the effect of disclosure of a communication or
                                                                    22   information covered by the attorney-client privilege or work product protection, the
                                                                    23   parties may incorporate their agreement in the Stipulated Protective Order submitted
                                                                    24   to the Court.
                                                                    25   XIII. MISCELLANEOUS
                                                                    26         A.        Right to Further Relief
                                                                    27                   1.    Nothing in this Order abridges the right of any person to seek its
                                                                    28   modification by the Court in the future.

                                                                                                                   11
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 12 of 14 Page ID #:964



                                                                     1         B.     Right to Assert Other Objections
                                                                     2                1.     By stipulating to the entry of this Protective Order, no Party
                                                                     3   waives any right it otherwise would have to object to disclosing or producing any
                                                                     4   information or item on any ground not addressed in this Stipulated Protective Order.
                                                                     5   Similarly, no Party waives any right to object on any ground to use in evidence of
                                                                     6   any of the material covered by this Protective Order.
                                                                     7         C.     Filing Protected Material
                                                                     8                1.     A Party that seeks to file under seal any Protected Material must
                                                                     9   comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                                                    10   pursuant to a court order authorizing the sealing of the specific Protected Material at
                                                                    11   issue. If a Party's request to file Protected Material under seal is denied by the Court,
                                                                    12   then the Receiving Party may file the information in the public record unless
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   otherwise instructed by the Court.
                                                                    14         D.     Immediate Effect of the Stipulation
                                                                    15                1.     The Parties agree to be bound by this Stipulation immediately
                                                                    16   upon execution and prior to entry of the finalized court order.
                                                                    17   XIV. FINAL DISPOSITION
                                                                    18         A.     After the final disposition of this Action, as defined in Section V,
                                                                    19   within sixty (60) days of a written request by the Designating Party, each Receiving
                                                                    20   Party must return all Protected Material to the Producing Party or destroy such
                                                                    21   material. As used in this subdivision, “all Protected Material” includes all copies,
                                                                    22   abstracts, compilations, summaries, and any other format reproducing or capturing
                                                                    23   any of the Protected Material. Whether the Protected Material is returned or
                                                                    24   destroyed, the Receiving Party must submit a written certification to the Producing
                                                                    25   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                                    26   deadline that (1) identifies (by category, where appropriate) all the Protected
                                                                    27   Material that was returned or destroyed and (2) affirms that the Receiving Party has
                                                                    28   not retained any copies, abstracts, compilations, summaries or any other format

                                                                                                                 12
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 13 of 14 Page ID #:965



                                                                     1   reproducing or capturing any of the Protected Material. Notwithstanding this
                                                                     2   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                                                                     3   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                                                     4   deposition and trial exhibits, expert reports, attorney work product, and consultant
                                                                     5   and expert work product, even if such materials contain Protected Material. Any
                                                                     6   such archival copies that contain or constitute Protected Material remain subject to
                                                                     7   this Protective Order as set forth in Section V.
                                                                     8         B.     Any violation of this Order may be punished by any and all appropriate
                                                                     9   measures including, without limitation, contempt proceedings and/or monetary
                                                                    10   sanctions.
                                                                    11         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                    12
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   Dated: April 29, 2021
                                                                    14                                                Monique Fierro, Attorneys for Plaintiff
                                                                    15   Dated: $SULO
                                                                    16                                               Alison Bernal, Attorneys for Defendants
                                                                    17

                                                                    18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                    19

                                                                    20   Dated: 4/30/21
                                                                    21                                              HONORABLE JOHN E. MCDERMOTT
                                                                    22                                                 United States Magistrate Judge
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                                                                 13
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                   Case 2:20-cv-08159-AB-JEM Document 43 Filed 04/30/21 Page 14 of 14 Page ID #:966



                                                                     1                                          EXHIBIT A
                                                                     2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                     3         I,                                  [print or type full name], of
                                                                     4                   [print or type full address], declare under penalty of perjury that I have
                                                                     5   read in its entirety and understand the Stipulated Protective Order that was issue by
                                                                     6   the United States District Court for the Central District of California on [DATE] in
                                                                     7   the case of Emily O. v. The Regents of the University of California, James Brock,
                                                                     8   Central District of California case number 2:20-cv-08159-AB-JEM. I agree to
                                                                     9   comply with and to be bound by all the terms of this Stipulated Protective Order and
                                                                    10   I understand and acknowledge that failure to so comply could expose me to
                                                                    11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                                                    12   not disclose in any manner any information or item that is subject to this Stipulated
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                    13   Protective Order to any person or entity except in strict compliance with the
                                                                    14   provisions of this Order.
                                                                    15         I further agree to submit to the jurisdiction of the United States District Court
                                                                    16   for the Central District of California for the purpose of enforcing the terms of this
                                                                    17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                    18   termination of this action. I hereby appoint                                [print or type
                                                                    19   full name] of                                    [print or type full address and
                                                                    20   telephone number] as my California agent for service of process in connection with
                                                                    21   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                    22   Order.
                                                                    23         Date:
                                                                    24         City and State where sworn and signed:
                                                                    25         Printed Name:
                                                                    26         Signature:
                                                                    27

                                                                    28


                                                                                                                   14
                                                                                                      STIPULATED PROTECTIVE ORDER
